Motion for reargument granted, to be heard on the first day of March term. Counsel are requested to furnish additional briefs upon the question whether the court erred in charging in substance that if the bell was rung it did not as a matter of law establish that’the defendant used reasonable care; that it was for the jury to determine whether any other precaution should have been taken by those in charge of the train; and any other question which may be covered by the exceptions growing out of the request to charge in which that statement is contained.